DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,417,637.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are merely matters of terminology or minor issues that would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:


receiving a first transaction information and a first timestamp associated with a first transaction, the first transaction information comprising a shared transaction specific information;

formulating a first derivative locator based at least partly on the first transaction information;

linking a first transaction record associated with the first transaction with the first derivative locator and the first timestamp;

receiving a request for the first transaction record the request comprising a second encrypted transaction data packet comprising a second timestamp and a second transaction information comprising the shared transaction specific information;

determining a second derivative locator associated with the request the second derivative locator formed based at least partly on the second transaction information;

based at least on a comparison of the second derivative locator to the first derivative locator, determining that the second derivative locator matches the second derivative locator;

calculating a difference between the second timestamp and the first timestamp;

determining that the difference between the second timestamp and the first timestamp is within a first threshold value; and

transmitting the first transaction record and a first fraud indicator the first fraud indicator being an indication of a likelihood that the first transaction is fraudulent.


This is considered to be a certain method of organizing human activity, in particular, the basic economic practice of determining the likelihood of fraud in a transaction.  
Regarding independent claims 21, 31, and 40, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., a server) fails to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fail to integrate the abstract 
Regarding independent claims 21, 31, and 40, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to user servers to transmit, receive, and process data.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of 
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nightengale et al. (US 2011/0238575) in view of Howe et al. (US 2013/0290119).
	Regarding claims 21, 41, and 40, Howe discloses a method (and system/computer program) including receiving by a computer processor first transaction information associated with a first transaction (abstract, Figs. 1, 2, 5, par. 52, 54, merchant receives various information related to a transaction including product information, billing address, customer name, card number, etc.), formulating a first derivative locator based partly on the first transaction information (Fig. 2, 5, par. 52, 54, billing address and card information used as a locator), linking a first transaction record with the first derivative locator (Figs. 1, 2, par. 52, 54, various transaction information is 
	The method of Nightengale differs from the claimed invention in that it does not show the transaction information to include a timestamp, calculating a difference between first and second timestamps, and determining whether the difference is within a threshold.
	Howe discloses a method for providing security in transactions that includes associating timestamps with transactions, calculating the difference between two timestamps, and determining whether the difference is within a threshold (par. 36, 40, multiple timestamps recorded for transactions, comparison made with time and distance information to determine whether a predetermined threshold has been exceeded).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Nightengale to include a timestamp in the transaction information, calculating a difference between first and second timestamps, and determining whether the difference is within a threshold, as 
	Regarding claims 22 and 23, the first derivative locator is based on the credit card number used in the transaction and includes only information involved in the first transaction (par. 52, 54, credit card and other information used as locator).  Regarding claims 24 and 25, multiple timestamps are compared and actions are taken if a threshold is exceeded (Howe, par. 36, 40, particular actions are matter of design choice).  Regarding claim 26, the method includes receiving a plurality of records generating a fraud indicator based on the records (par. 52, 57, fraud risk score calculated).  Regarding claim 27, is the fraud likelihood exceeds a certain level the transaction is not completed (par. 52, 58, merchant may deny transaction).  Regarding claim 28, the transaction information is stored in a repository (par. 46-50, common practice).  Regarding claim 29, shared transaction information is communicated between a plurality of servers (Fig. 4, par. 52-57).  Regarding claim 30, the first derivative locator is based on the shared transaction information (par. 52-57).  Regarding claims 32-39, the features of the invention recited in these claims have already been addressed in the rejection above.



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited on PTO Form 892 enclosed herewith.  

7.	To address the rejections above the examiner suggests amending the independent claims to recite some substantial details regarding the particular features of the invention similar to the details described in the claims of the parent case.  Also, the examiner points out that the following feature recited in the independent claims involves a comparison between the same item and needs to be corrected.  It has been assumed that the comparison is made between first and second locators.

based at least on a comparison of the second derivative locator to the first derivative locator, determining that the second derivative locator matches the second derivative locator;
	

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627  


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627